COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       Ex parte Joseph Gomez

Appellate case number:     01-20-00004-CR & 01-20-00005-CR

Trial court case number: 1657519 & 1657521

Trial court:               338th District Court of Harris County

       The motion for rehearing is denied.


       It is so ORDERED.

Judge’s signature:    /s/ Peter Kelly
                     Acting for the Court

Panel consists of Justices Kelly, Landau, and Farris.



Date: November 1, 2022